OO\IO\Ul-I>L)Jl\-)

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:17-cv-01307-JLR Document 43-1 Filed 02/20/19 Page 1 of 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

AMAZON.COM, lNC. and AMAZON WEB No. Cl7-l307 (JLR),
SERVICES, INC.,

Plajmiffs, j LFPUEM] ORDER OF DISMISSAL
Vs.

UNILOC USA, INC. and UNILOC
LUXEl\/[BOURG, S.A.,

Defendants.

 

 

The Court has considered Amazon and Uniloc’s Joint Motion for Entry of Stipulation of
Disrnissal and is of the opinion that the Stipulation should be APPROVED. Aceordingly, it is l
ORDERED that:

l. Any and all claims by Amazon against Uniloe are dismissed Without prejudice

2. Arnazon and Uniloe shall each bear their own attorney’s fees, expenses, and costs.

3. All other relief requested between Amazon and Uniloc should be denied as moot.

ST
nated rhiS’L_\ day OfFebruary 2019. QW

Hon. J ames L. Robart

 

 

ORDER OF DISMISSAL .;1_
(Cl7-1307ILR)

 

 

 

 

 

 

 

 

